 

AMENDMENT TO RESTRICTED STOCK AGREEMENT

 

Amendment (this “Amendment”) dated as of July 12, 2013 to the Restricted Stock
Agreement (the “Agreement”) dated May 16, 2012 by and between TG Therapeutics,
Inc. (the “Company” or “TG”) and Michael S. Weiss (“Weiss”). All capitalized
terms not otherwise defined herein shall have the meanings given to them in the
Agreement.

 

WHEREAS, on May 16, 2012 Weiss received a grant of 1,500,000 restricted shares
of TG common stock, $0.001 par value, and pursuant to the Agreement 375,000 of
such shares (the “Shares”) are set to vest upon the first date that the Company
achieves a Market Capitalization of $300 million;

 

WHEREAS, the Company believes that it is in its best interest to amend the
vesting schedule in the Agreement; and

 

WHEREAS, the Company and Weiss have agreed to amend the Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties agree as follows:

 

1.           Amendments.

 

The vesting schedule on page 1 of the Agreement with regard to the Shares shall
be amended by deleting the phrase “The first date that the Company achieves a
Market Capitalization (as defined herein) of $300 million” and inserting the
phrase “The later to occur of: (a) the first date that the Company achieves a
Market Capitalization (as defined herein) target of $300 million and (b)
December 15, 2014”.

 

2.           Effect on the Agreement.

 

(a)          Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement” “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Agreement as amended hereby.

 

(b)          Except as expressly amended, the Agreement and all other documents
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect.

 

3.           Governing Law.

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.

 

4.           Counterparts.

 

This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

 

 

 

 

IN WITNESS WHEREOF, TG Therapeutics, Inc. and Michael S. Weiss have executed
this Amendment to the Restricted Stock Agreement as of the date first written
above.

 

  TG THERAPEUTICS, INC.       By: /s/ Michael S. Weiss     Michael S. Weiss    
Chief Executive Officer

 

  /s/ Michael S. Weiss   Michael S. Weiss

 



- 2 -

